The plaintiff in whose favor judgment was rendered in this court filed an application *Page 825 
for rehearing, pointing out that certain language used in the opinion might be construed in a way to make the decree nugatory. We intended no such result. The language we used in the second to last paragraph and objected to by the plaintiff is in the nature of a comment upon the last few lines quoted from Thibodeaux v. Thibodeaux, 112 La. 906, 36 So. 800.
In the case of Bryson v. Lee, 181 La. 1019, 160 So. 797, this court held that, where the advertisement of a sale of real estate was published in a newspaper that was not a legal publication, it was a relative nullity and cured by prescription. The basis of that decision was the case of Louaillier v. Castille, 14 La.Ann. 777, where the court held that an absolute want of advertisement was an informality and relative nullity. Both of these cases were cited with approval in the case of Ernest Realty Company, Inc., v. Hunter Co., Inc., 189 La. 379, 179 So. 460, decided February 7, 1938. All of these authorities are cited in our original opinion.
In view of the holding of this court in those cases, it is obvious that the postponement by the sheriff of the sale to a day other than that stated in the advertisement is a mere informality and relative nullity and consequently cured by prescription of two years under the law. This conclusion is so clear that the uncertainty in our opinion will be corrected by this per curiam rather than grant a rehearing for that purpose.
Rehearing refused. *Page 826